   Case: 3:17-cr-00046-WHR Doc #: 58 Filed: 04/03/19 Page: 1 of 3 PAGEID #: 158



                       IN THE UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION

United States of America                            :
                                                               Case No. 13:17cr046
       v.                                           :

Taylor Devaughn White                               ​:         Judge Walter H. Rice

               Defendant.



                   MOTION OF DEFENDANT ​FOR A CONTINUANCE


       Defendant Taylor Devaughn White, by and through counsel and for good cause, hereby

moves the Court for an order continuing the hearing set in the above captioned case, which is

currently set for April 5th, 2019 at 2:45 p.m.

       This motion is based on the grounds set forth with particularity in the accompanying

Memorandum In Support, incorporated herein by reference.



                                                 Respectfully submitted,



                                                  Respectfully Submitted,

                                                  /S/ CARLOS M. CRAWFORD
                                                  _______________________________

                                                  Carlos M. Crawford (#0093287)
                                                  40 N. Sandusky Street, Suite 202
                                                   Delaware, Ohio 43015
                                                   Attorney for Defendant Taylor Devaughn White
   Case: 3:17-cr-00046-WHR Doc #: 58 Filed: 04/03/19 Page: 2 of 3 PAGEID #: 159



                          MEMORANDUM IN SUPPORT OF MOTION

        For good cause, Defendant respectfully requests a continuance of the sentencing which is

currently set for April 5th, 2019 at 2:45 p.m. The Defendant respectfully requests time to

further satisfy conditions of his pre-sentencing terms. Counsel requests a phone conference, and

at that time Counsel will further explicate as to the facts that give rise to the need for a

continuance of the case. That Government does not oppose a continuance of this case and agrees

that it is in the best interests of justice.




                                                  Respectfully Submitted,

                                                  /S/ CARLOS M. CRAWFORD
                                                  _______________________________

                                                 Carlos M. Crawford (#0093287)
                                                 40 N. Sandusky Street Suite 202
                                                 Delaware, Ohio 43015
                                                 Attorney for Defendant Taylor Devaughn White


                             CERTIFICATE OF SERVICE
        The undersigned hereby certifies that a true and accurate copy of the foregoing Motion

was served by email delivery on April 2nd, 2019, upon the following counsel of record:


AUSA Sheila Lafferty
_
                                                  Respectfully Submitted,

                                                  /S/ CARLOS M. CRAWFORD
                                                  _______________________________

                                                   Carlos M. Crawford (#0093287)
   Case: 3:17-cr-00046-WHR Doc #: 58 Filed: 04/03/19 Page: 3 of 3 PAGEID #: 160



                      IN THE UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF OHIO
                                WESTERN DIVISION


United States of America,                      :
                                                           Case No. 13:17cr046
       v.                                      :

Taylor Devaughn White                          ​:          Judge Walter H. Rice

              Defendant.



                                           ENTRY

       By motion of the Defendant and for good cause shown, the court date in the above

captioned case, which is now set for April 5th, 2019 at 2:45 p.m. and is hereby continued and

rescheduled for a hearing on _________________________ at ___________.

       IT IS SO ORDERED.


                                                           ______________________________
                                                           Judge Walter H. Rice
